United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 97-1926
                                     ___________

Pace Industries, Inc.; Pace Industries    *
Cast-Tech Division, Inc.,                 *
                                          *
             Appellants,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Arkansas.
Continental Insurance Company,            *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                            Submitted: November 25, 1997
                                Filed: December 4, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

     Pace Industries, Inc.1 appeals from the district court&s2 grant of summary
judgment in favor of Continental Insurance Company in this action for declaratory




      1
      Pace Industries Cast-Tech Division, Inc., originally a plaintiff in this action, has
been merged into Pace. (Appellant’s Br. at ii.)
      2
      The HONORABLE H. FRANKLIN WATERS, United States District Judge for
the Western District of Arkansas.
judgment on insurance coverage. After de novo review of the record, we affirm for the
reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-